Citation Nr: 0315326	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-05 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1943 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied service connection for a bilateral foot 
disorder.  The Board remanded the appeal to the RO to comply 
with the veteran's request for a hearing at the RO.  


FINDINGS OF FACT

1.  All available evidence for adjudication of this claim has 
been obtained by VA.  

2.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing pes planus in service, 
and there is no competent medical evidence that any current 
foot disorder is related to service.  

CONCLUSION OF LAW

The veteran does not have a foot disorder due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letter in May 2001.  He was notified of VA's duty 
to assist under the newly enacted legislation and that he 
could submit additional evidence.  He was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in March 2002.  The Board remanded the appeal 
in October 2001 to comply with his request for a hearing at 
the RO.  He was also informed that he could submit additional 
information.  A hearing was scheduled in June 2003, but he 
failed to report and provide any additional information from 
which VA could assist him in the development of his claim.  
He has not offered any explanation for his failure to appear 
at the hearing and has not requested another hearing.  All 
pertinent VA records have been obtained and associated with 
the claims file.  He has been given every opportunity to 
provide evidence to support his claim, and all notification 
and development actions needed to render a fair decision on 
the issue has been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  



Factual Background

The veteran's service entrance examination in April 1943, 
showed 1st degree pes planus, which was not significantly 
disabling.  Available service medical records reflect dental 
treatment, but no treatment for the feet.  

A claim of service connection for a disability of the feet 
was received in March 2000.  At that time, the veteran 
reported that he was treated for foot problems at a field 
hospital in England in August 1944, and by private 
physician's beginning in the 1960's.  

The veteran submitted several letters from a number of 
private physicians showing treatment for various foot 
problems, primarily involving neurological and circulatory 
problems related to diabetes mellitus, beginning in 1998.  
Additional findings included onychomycosis and tinea pedis.  

James F. Donovan, D.P.M., reported in an undated statement 
that the veteran gave a history of developing foot calluses 
secondary to foot trauma inflicted during military service.

A letter from a podiatrist, George Latzanich, D.P.M., dated 
in November 1999, indicated that the veteran was first seen 
in his office in June 1958 for pain under the 5th metacarpal 
phalangeal (MP) joint of the right foot of several months 
duration.  He had pes valgo planus of both feet, and x-ray 
studies showed heel spurs, bilaterally.  He subsequently 
required orthotics to accommodate the pes valgo planus and 
painful heel spurs.  Dr. Latzanich indicated that he saw the 
veteran over a period of some twenty-five years, and that 
orthotics were prescribed in 1968, '69, '74, '79, and 1982.  

In letter received in March 2000, the veteran reported that 
he was first treated for callouses on his feet while serving 
in England in 1944.  He had intermittent treatments by 
various private doctors after service and started seeing Dr. 
Latzanich in 1968.  He could not recall the names of all of 
the doctors he saw prior to Dr. Latzanich but, in any event, 
they were deceased and their records unavailable.  

A February 2000 letter from the veteran's wife indicated that 
she first met her husband in 1947, and that she provided 
superficial treatment to help alleviate his foot pain until 
1952, when they started a family and she no longer had time 
to treat him.  The veteran sought professional treatment 
intermittently thereafter, but most of the doctors were 
deceased and their records unavailable.  

When examined by VA in May 2000, the veteran reported 
treatment for calluses on his right foot beginning in 1944.  
He described a throbbing type pain in the calluses, and goes 
to a private podiatrist every three months for debridement of 
the calluses.  He wears plastizote insoles in both shoes, and 
wears pro-walker shoes and an extra deep shoe that he 
purchased at a orthopedic store which provides some relief.  
On examination, there was evidence of decreased dorsalis 
pedis and posterior tibial pulse, increased distal cooling at 
the distal have of the feet extending into the toes.  There 
were calluses on the submetatarsal toes of the right foot 
measuring 1 cm in diameter.  There were no calluses on any 
other areas of his right foot and, except for a superficial 
callus on the subhallux area; there were calluses on the left 
foot.  There were bunion deformities on both feet and limited 
range of motion.  The areas were asymptomatic.  When 
standing, there was a valgus deformity of the right foot; he 
had a waddling type of gait, and normal range of motion in 
both ankles.  The impression was painful tyloma of the 
submetatarsal five of the right foot.  

A letter from L. Caliendo, a member of the Medical Detachment 
of the 753rd Field Artillery, received in July 2001, was to 
the effect that Walter Scott was a member of this unit.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) And 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2002).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Analysis

The veteran asserts that he was treated for calluses on his 
feet while he was stationed in England in 1944, and that he 
has had recurring problems with calluses ever since.  He 
reported that his wife helped alleviate his foot pain until 
around 1952, and that he sought medical attention 
intermittently thereafter, up to the present time.  
Initially, he asserted that he did not recall having any 
abnormalities of the feet when he entered service, but has 
since conceded, that pes planus was present but that he 
believes that it was aggravated during service.  

The available service medical records show no treatment for 
foot problems during service.  The RO has attempted to obtain 
the remainder of his medical records without success.  Since 
he does not claim to have been hospitalized for his foot 
problems, a search of Surgeon General Office records would 
not produce any positive results.  Moreover, the veteran 
claims that his treatment in service and subsequent thereto, 
was for recurring calluses.  Therefore, the question to be 
resolved is whether the recurring calluses represented an 
increase in disability or was due to the natural progress of 
the condition.  38 C.F.R. § 3.306(a) (2002).  The fact that 
the veteran may have been seen for debridement of calluses 
during service does not, by itself, constitute a finding that 
there was an increase in disability.  According to the 
veteran, he first sought medical attention for his calluses 
post service beginning sometime after 1952.  The objective 
evidence of record shows that he was treated by a private 
podiatrist in June 1958.  At that time, he complained of pain 
under the 5th metacarpal phalangeal joint for the past 
several months.  It is significant to note that although he 
was noted to have bilateral pes valgo planus and heel spurs 
at that time, his only problem was pain in a single digit of 
the right foot.  There was no mention of any problems or 
findings pertaining to calluses.  Furthermore, the podiatrist 
indicated that he did not require orthotics for his pes 
planus until 1968, some 10 years after his initial visit.  

The recent VA examination showed painful tyloma on the 
submetatarsals of the right foot and a superficial callus on 
the subhallux of the left foot.  There was no mention of any 
significant problems with pes planus.  Similarly, there was 
no mention of any problems related to pes planus in any of 
the letters from the several private podiatrists who have 
been treating him for diabetic peripheral neuropathy since 
1998.  

The Board is cognizant of VA's heighten obligation to assist 
the claimant in the development of his case where service 
medical records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 2002); 38 
C.F.R. § 3.303(a) (2002).  However, given the facts in this 
case: 1) that pes planus was noted at the time of service 
entrance; 2) his claimed treatment in service was for 
debridement of calluses only; 3) there are no available 
private medical records post service until 1958 and, 4) that 
the first showing of any increased disability as evidence by 
the need for orthotics was not until 1968, more than 22 years 
after his discharge from service, the Board finds that 
remanding the appeal again, would serve no useful purpose.  

The veteran requested and was scheduled for several 
appointments to review his service medical records at the RO, 
but either asked to reschedule or failed to keep the 
appointments.  The Board remanded the appeal to comply with 
his request for a personal hearing at the RO, which he asked 
to have rescheduled, then failed to report.  He cannot recall 
the names of any private doctors who treated him for his foot 
problems prior 1958, and has indicated that he had no 
additional evidence to submit.  Moreover, he has not provided 
any competent medical evidence suggesting that his pre-
existing pes planus was aggravated by military service.  

While the veteran is competent to relate the symptoms he has 
experienced, he is not competent to attest to the fact that 
what he experienced in service is the same condition that he 
is currently diagnosed with.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  As noted earlier, temporary or intermittent 
flare-ups of symptoms during service are not sufficient to be 
considered aggravation absent worsening of the underlying 
disorder. See Jensen, 19 F.3d at 1416; Hunt, 1 Vet. App. at 
297.  

While Dr. Donovan's statement noted that the veteran's 
calluses were inflicted by service, he was merely repeating 
the history related to him by the veteran.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, in the absence of competent medical evidence 
showing increased disability of his pre-existing pes planus 
in service or that his current bilateral foot disability is 
related to military service, the Board finds no basis to 
grant service connection.  


ORDER

Service connection for bilateral foot disorder is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

